 



Exhibit 10.1
PURCHASE AGREEMENT
     PURCHASE AGREEMENT, dated as of September 14, 2005 (this “Agreement”), by
and between Annuity and Life Re (Holdings), Ltd. (the “Company”) and Overseas
Partners Ltd. (the “Seller”).
     WHEREAS, the Seller is the holder of 1,773,050 common shares of the
Company, par value $1.00 per share (the “Shares”), and Class B warrants to
acquire an additional 133,396 common shares of the Company (the “Warrants”); and
     WHEREAS, the Seller desires to sell and transfer to the Company, and the
Company desires to purchase from the Seller, the Shares and Warrants upon the
terms and conditions set forth herein.
     NOW THEREFORE, the parties hereto agree as follows:
ARTICLE 1
Purchase and Sale of Shares and Warrants
     Section 1.1 Purchase and Sale of Shares and Warrants. Upon the following
terms and conditions, and in consideration of and in express reliance upon the
representations, warranties and covenants set forth in this Agreement, the
Seller shall sell to the Company, and the Company shall purchase from the
Seller, the Shares and Warrants in exchange for $1,453,901 (the “Purchase
Price”).
     Section 1.2. Closing. The closing (the “Closing”) of the purchase and sale
of the Shares and Warrants to be acquired by the Company from the Seller under
this Agreement shall take place at the offices of the Company on the date hereof
or on such other date and at such other place as the Company and the Seller may
agree upon (such date on which the Closing occurs, the “Closing Date”). At the
Closing, the Company shall deliver the Purchase Price to the Seller by wire
transfer or certified check and the Seller shall deliver to the Company all
certificates representing the Shares and all agreements representing the
Warrants, in each case, duly endorsed for transfer to the Company.
ARTICLE 2
Representations and Warranties
     Section 2.1. Representations and Warranties of the Seller. The Seller
hereby makes the following representations and warranties to the Company:
     (a) Authorization and Enforceability. This Agreement has been duly executed
and delivered by the Seller and this Agreement constitutes a legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with the terms hereof. The Seller has the

 



--------------------------------------------------------------------------------



 



power, authority and capacity to execute this Agreement and any other
documentation relating to this Agreement, including to deliver this Agreement
and any other documentation relating to this Agreement that it is required by
this Agreement to deliver, and to perform its obligations under this Agreement
and has taken all necessary action to authorize such execution, delivery and
performance. Such execution, delivery and performance by the Seller will not
violate any law or agreement applicable to the Seller or by which the Seller is
bound, and no consent or approval from any third party is required for such
execution, delivery and performance by the Seller.
     (b) Title. As of the date hereof and the Closing Date, the Shares and
Warrants represent the Seller’s entire ownership interest in the Company, and
the Seller has the right to transfer good, valid and marketable title in and to
the Shares and Warrants to the Company, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances. Upon transfer
from the Seller in accordance with this Agreement, the Company shall have good,
valid and marketable title in and to the Shares and the Warrants, free and clear
of any mortgages, pledges, charges, liens, security interests or other
encumbrances.
     (c) Investigation and Evaluation. The Seller acknowledges that:
          (i) the Seller has such knowledge and experience in financial and
business matters and regarding the type of businesses conducted by the Company
and each of its subsidiaries as to enable the Seller to evaluate the merits and
risks of a sale of the Shares and Warrants to the Company and to make an
informed decision with respect thereto;
          (ii) the Seller is aware that the Company is currently considering
strategic alternatives that may be available to it, including a merger, sale,
joint venture or other comparable transaction (a “Transaction”) and that the
Purchase Price may be less than the possible consideration that the Seller might
obtain for the Shares and the Warrants in connection with such a Transaction;
          (iii) the Seller and its directors, officers, employees, attorneys,
accountants and advisors have been given the opportunity to examine to the full
extent deemed necessary and desirable by the Seller all information with respect
to the Company and each of its subsidiaries and any potential Transaction as
requested by the Seller;
          (iv) the Seller has taken full responsibility for determining the
scope of its investigations of the Company and each of its subsidiaries and for
the manner in which such investigations have been conducted, and has examined
the Company and each of its subsidiaries to the Seller’s full satisfaction;
          (v) the Seller is fully capable of evaluating the adequacy and
accuracy of the information and material obtained by the Seller in the course of
such investigations;
          (vi) the Seller has not relied on the Company or any of the Company’s
subsidiaries with respect to any matter in connection with the Seller’s
evaluation of the Company and each of its subsidiaries and any potential
Transaction, other than the representations and warranties of the Company
specifically set forth in Section 2.2 of this Agreement; and

-2-



--------------------------------------------------------------------------------



 



          (vii) the Seller has evaluated its options and has determined in its
business judgment to sell the Shares and Warrants upon the terms and conditions
set forth in this Agreement in lieu of any consideration that it may otherwise
receive in a Transaction.
     (d) Forecasts and Projections. The Seller acknowledges that (i) there are
uncertainties inherent in attempting to make projections and forecasts and
render opinions, (ii) the Seller is familiar with such uncertainties, and
recognizes that any projections, forecasts or opinions furnished to it by the
Company, its affiliates or any of its or their representatives are subject to
such uncertainties and that the actual results of the operations of the Company
or any consideration that may be payable to the Company’s shareholders in
connection with any Transaction could differ materially from those anticipated
in such projections, forecasts and opinions, and (iii) the Company is not making
any representations or warranties, express or implied, with respect to any such
projections or forecasts.
     Section 2.2. Representations and Warranties of the Company. The Company
hereby represents and warrants to the Seller that this Agreement has been duly
executed and delivered by the Company and this Agreement constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with the terms hereof. The Company has the power, authority and
capacity to execute this Agreement and any other documentation relating to this
Agreement, including to deliver this Agreement and any other documentation
relating to this Agreement that it is required by this Agreement to deliver, and
to perform its obligations under this Agreement and has taken all necessary
action to authorize such execution, delivery and performance. Such execution,
delivery and performance by the Company will not violate any law or agreement
applicable to the Company or by which the Company is bound, and no consent or
approval from any third party is required for such execution, delivery and
performance by the Company.
ARTICLE 3
Covenants of the Parties
     Section 3.1 Covenants. The parties hereto hereby covenant with each other
as follows, which covenants are for the benefit of such parties and their
respective permitted assigns:
     (a) Further Assurances. From and after the Closing Date, upon the request
the Company or the Seller, the Seller and the Company shall execute and deliver
such instruments, documents and other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.
     (b) Commercially Reasonable Efforts. Each party hereto will use
commercially reasonable efforts to take, or cause to be taken, all action, and
to do, or cause to be done, all things necessary, proper or advisable,
consistent with applicable law, to consummate and make effective in the most
expeditious manner practicable the transactions contemplated hereby.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 4
Miscellaneous
     Section 4.1. Fees and Expenses. Each party hereto shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby.
     Section 4.2 Entire Agreement; Amendment. This Agreement contains the entire
understanding and agreement (written or oral) of the parties hereto with respect
to the subject matter hereof and, except as specifically set forth herein,
neither the Seller nor the Company make any representation, warranty, covenant
or undertaking with respect to such matters, and this Agreement supersedes all
prior understandings and agreements with respect to said subject matter, all of
which are merged herein. No provision of this Agreement may be waived or amended
other than by a written instrument signed by each party hereto. Any amendment or
waiver effected in accordance with this Section 4.2 shall be binding upon each
such party and its permitted assigns.
     Section 4.3. Waivers. No waiver by either party of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such right
accruing to it thereafter.
     Section 4.4. Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
     Section 4.5. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and assigns.
Neither party hereto may assign its rights or obligations under this Agreement
(by operation of law or otherwise) without the prior written consent of the
other party hereto, and any attempted assignment without such consent shall be
void ab initio.
     Section 4.6. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the Island of Bermuda, without
giving effect to the choice of law provisions thereof. This Agreement shall not
be interpreted or construed with any presumption against the party causing this
Agreement to be drafted.
     Section 4.7. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other party hereto, it being understood that all
parties need not sign the same counterpart.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.

          COMPANY

Annuity and Life Re (Holdings), Ltd.
    By:   /s/ John Lockwood     Name:   John Lockwood    Title:   Chief
Financial Officer      SELLER

Overseas Partners Ltd.
    By:   /s/ Mark Bridges     Name:   Mark Bridges    Title:   Chief Executive
Officer     

-5-